DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claim(s) 1-8, 14-27, 30-34, and 37 is/are pending.
Claim(s) 9-13, 28-29, and 35-36 is/are acknowledged as cancelled.
	Prosecution on the merits of this application is reopened on claims 14-22, 30-31, 33, 34, and 37, considered unpatentable for the reasons indicated below: 
Ex Parte Quayle action dated 7/1/2020. Specifically, Claim 14 does not have the “including the composite product in an electrode” language that was most persuasive with respect to Claim 1. 
The action is NON-FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 14, 15, 18, 19, 20, 21, 22, 30, 33, and 34 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0039849 to Resasco, et al.

With respect to Claim 14, this claim requires “providing a fluidized bed of metal oxide particles in a fluidized bed reactor.” Metal oxides are taught. (Resasco 4: [0043]). These particles are fluidized. See e.g. (Resasco 7: [0069]) (“which results in the catalytic particles 82 being maintained as a "fluidized bed" 83”).
Claim 14 further requires “providing a catalyst or catalyst precursor in the fluidized bed reactor.” Catalysts are provided. See e.g. (Resasco 4: [0038] et seq.). 
Claim 14 further requires “providing a carbon source in the fluidized bed reactor for growing carbon nanotubes.” A carbon source is provided. See e.g. (Resasco 4: [0047]).
Claim 14 further requires “growing carbon nanotubes in a carbon nanotube growth zone of the fluidized bed reactor.” Nanotubes are grown.  See e.g. (Resasco 7: [0069]) (“’fluidized bed’ 83 in which the carbon nanotube formation process occurs”).
Claim 14 further requires “collecting a composite product comprising metal oxide particles and carbon nanotubes.” Nanotubes are collected. See e.g. (Resasco 7: [0069], “Fig. 4”). 
As to Claim 15, gas flow through what is interpreted as a gas distributor is taught. See e.g. (Resasco 5: [0055], “Fig. 3”).
As to Claim 18, the catalyst is so injected. (Resasco “Figs. 3-5,” accompanying text).
As to Claim 19, the carrier gas is so discharged. (Resasco 7: [0069], “Fig. 4,” passim).
As to Claim 20, carbon gasses are taught. (Resasco 4: [0047]).
As to Claim 21, collection vessel is generic. Catalytic particle treatment unit 96/158 is interpreted as a collection vessel. (Resasco 7: [0069]- 8: [0070]; “Figs. 4-5”).  
As to Claim 22, the temperature is taught. (Resasco 4: [0036]). 
As to Claim 30, single walled carbon nanotubes are taught. See (Resasco 11: [0097], claims, passim). Mixed metal oxides are taught. See e.g. (Resasco 11: [0099]) (“zeolites, MCM-41, or Mg(Al)O”).
As to Claim 33, the temperature is taught. (Resasco 4: [0036]; 5: [0049]; passim). 
As to Claim 34, the temperature is taught. (Resasco 4: [0036]; 5: [0049]; passim). 

II. Claim(s) 14, 15, 18, 19, 20, 21, 22, 30, 33, 34 and 37 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0039849 to Resasco, et al. 


	As to Claim 37, changes in size do not impart patentability. MPEP 2144.04 IV. A. 

III. Claim(s) 31 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0039849 to Resasco, et al. in view of:
(i) US 2005/0063891 to Shaffer, et al. 

The discussions accompanying “Rejections I-II” are incorporated herein by reference. 
As to Claim 31, in a similar fluidized bed, single-walled carbon nanotube process, Shaffer makes nanotubes with metal oxide supports that can include lithium. (Shaffer 2: [0030]). Use of a known material consistent with known uses does not impart patentability. MPEP 2143. 

IV. Claim(s) 16-17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0039849 to Resasco, et al. in view of:
(i) US 2011/0150746 to Khodadadi, et al. 

The discussions accompanying “Rejections I-II” are incorporated herein by reference. 
As to Claim 16, in a similar fluidized bed, single-walled carbon nanotube process, Khodadadi uses ferrocene as a catalyst. (Khodadadi 1: [0028]; passim). Use of a known catalysts, consistent with known uses, does not impart patentability. MPEP 2143.  
As to Claim 17, alcohol is a known carbon source. (Khodadadi 1: [0012]). Use of known carbon sources consistent with known uses does not impart patentabilty. MPEP 2143. 

Allowable Subject Matter
I. Claims 1-8, 23-24, 25, 26, 27, and 32 are allowed.
	The Reasons for Allowance in the Non-Final Office Action dated 1/8/2020 and the Ex Parte Quayle Action dated 7/1/2020 are incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736